Mr. Justice Goddard
delivered the opinion of the court.
The case is brought here on appeal from a judgment of the court of appeals, affirming' the judgment of the district court. Appellee moves to dismiss the appeal on the ground that this court has no jurisdiction to entertain the same. The precise question presented by this motion has never been passed upon by this court, and that is, whether for the purpose of our jurisdiction, a judgment like that of the district court exceeds $2,500 exclusive of costs, within the intent and meaning of section 1, page 118, Session Laws of 1891, it being conceded that the matter in controversy does not relate to a franchise or freehold, and does not involve the construction of any constitutional provision. As defined by the civil code, section 221: “A judgment is the final determination of the rights of the parties in the action or *540proceedings,” etc. This definition is decisive as to what is a judgment under the code; and it makes no difference whether it is what would formerly be called a judgment or decree. It is a determination by the court of the matters in issue in the particular case as to whether a liability does or does not exist. If the liability is held to exist, and is measured in money, the manner of its discharge does not affect the character of the judgment; and whether it confers the right upon the party in whose favor it is pronounced to an execution, or subjects certain property to be sold for its satisfaction, it is, we think, a money judgment in the sense of the statute.
While the primary object of this action was to substitute a trustee in lieu of the one originally appointed, yet the pleadings in the case also involve the validity of the note, the liability of the defendant thereon, and the right of plaintiff to subject the property described in the trust deed to its payment. The court below adjudicated these matters and determined these issues; and its judgment, unless appealed from, was final and conclusive as between the parties, as to the validity of the note, and the amount due to the plaintiff from defendants thereon. It seems clear, therefore, that the obligation it imposed was measured in money, and can be satisfied only by the payment of money.
If plaintiff had elected, as it might have done, to have proceeded in equity to foreclose the trust deed, instead of having a new trustee appointed to sell the property under its terms, and in that proceeding the court had, as in this case, determined that the note was a valid obligation against the defendants, and that there was due thereon upwards of $50,000, and had decreed the mortgaged property to be sold in satisfaction thereof, it would hardly be claimed that such a determination would not constitute a judgment, within the terms of the statute, appealable to this court. And yet, to all intents and purposes, such a judgment is identical with the one rendered in this case, and differs only in the manner in which the obligation imposed thereby is to be satisfied.
*541Our conclusion is that this judgment establishes a liability against the defendants for more than $2,500, exclusive of costs, and might have been brought here for review in the first instance, and that we have jurisdiction of this appeal from the judgment of the court of appeals. The motion is, therefore, denied.

Motion denied.